               Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 1 of 10



     DAVID J. MICLEAN (SBN 115098)
 1   dmiclean@micleangleason.com
 2   CARMEN M. AVILES (SBN 251993)
     caviles@micleangleason.com
 3   DANIELLE MIHALKANIN (SBN 271442)
     dmihalkanin@micleangleason.com
 4   MICLEAN GLEASON LLP
     411 Borel Avenue, Suite 310
 5   San Mateo, CA 94402
 6   Telephone: (650) 684-1181

 7   JOSHUA G. JONES (pro hac vice pending)
     jjones@jgjoneslaw.com
 8   THE LAW OFFICE OF JOSHUA G. JONES
     609 Castle Ridge Road, Suite 450
 9
     Austin, TX 78746
10   Telephone: (512) 552-6123

11   C. ASHLEY CALLAHAN (pro hac vice pending)
     acallahan@callahanlawoffices.com
12   LAW OFFICES OF C. ASHLEY CALLAHAN, P.C.
     1101 E. Eleventh Street
13
     Austin, TX 78702
14   Telephone: (512) 817-3977

15   Attorneys for Plaintiff
     Keith F. Bell, Ph.D.
16

17
                                 UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19

20   KEITH F. BELL, PH.D.,                        Case No.
21          Plaintiff,
                                                  COMPLAINT FOR:
22
     v.
                                                     (1)     COPYRIGHT INFRINGEMENT
23                                                   (2)     TRADEMARK INFRINGEMENT
     THE LELAND STANFORD JUNIOR
24   UNIVERSITY; KEVIN BLUE; and Does 1 to 20,
                                                  DEMAND FOR JURY TRIAL
25          Defendants.
26
27

28
30

31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 2 of 10




 1          Plaintiff, Keith F. Bell, Ph.D. (“Dr. Bell” or “Plaintiff’), files this Complaint to recover damages

 2   arising from violations of Dr. Bell’s intellectual property rights by Defendants The Leland Stanford

 3   Junior University (“Stanford”), Kevin Blue (“Blue”), and Does 1-20 (collectively, “Defendants”). In

 4   support of his claims, Plaintiff states as follows:

 5                                                     PARTIES

 6          1.       Plaintiff is, and at all relevant times has been, a resident of Texas.

 7          2.       Stanford is a private university that may be served through its registered agent Debra L.

 8   Zumwalt at 450 Serra Mall, Building 170, 3rd Floor, Stanford, California 94305.

 9          3.       Mr. Blue is a natural person and a resident of California. Mr. Blue is employed by the

10   University of California Davis as director of athletics. Prior to that, and at the time the infringement of

11   Dr. Bell’s copyright took place, Mr. Blue was a Senior Associate Athletic Director and adjunct professor

12   at Stanford. Mr. Blue personally engaged in the acts of infringement complained of below in

13   furtherance of his employment and for the benefit of Stanford. Mr. Blue may be served at Hickey Gym

14   264, One Shields Avenue, Davis, California 95616, or wherever Mr. Blue may be found.

15          4.       The true names of Does 1-20 are unknown at this time but are believed to have

16   contributed to the injury sustained by Dr. Bell, and Dr. Bell therefore sues these defendants by such

17   fictitious names. Does 1-20 were, at all times relevant to this action, employees or agents of one or

18   more Defendants. When the true names and capacities of the fictitiously named Defendants are
19   ascertained, Dr. Bell will amend the Complaint to reflect their true names.

20          5.       Defendants Stanford, Bell, and Does 1-20 are referred to herein as “Defendants.”

21                                         JURISDICTION AND VENUE

22          6.       This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 & 1338

23   in that the claims arise under an act of Congress relating to copyrights.

24          7.       This Court has jurisdiction over the Defendants because they reside and/or are domiciled

25   in California, conduct business in California, have their principal places of business in California, and

26   committed the wrongful acts at issue in this case in California.
27          8.       Plaintiff contends that there is both specific and general jurisdiction over Defendants in

28   California, that Defendants have sufficient minimum contacts to satisfy due process, and that the
30
                                                            1
31 COMPLAINT – JURY TRIAL DEMANDED
                     Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 3 of 10




 1   exercise of jurisdiction over Defendants comports with traditional notions of fair play and substantial

 2   justice.

 3              9.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), because a

 4   substantial part of the events giving rise to Plaintiff’s claims occurred in this judicial district and because

 5   at least one Defendant has its principal place of business and/or domicile in this state within this judicial

 6   district and division. Alternatively, there is no other federal judicial district that could adjudicate all

 7   claims and all parties in this case.

 8

 9                                             FACTUAL BACKGROUND

10   A.         Dr. Bell and His Sports Psychology Practice

11              10.      Dr. Bell is an internationally recognized sports psychology and performance consultant.

12   He has worked as a sports psychologist with over 500 teams, including the Olympic and national teams

13   for the United States, Canada, Australia, New Zealand, Hong Kong, Fiji, and the Cayman Islands.

14              11.      In addition to his work with sports teams, Dr. Bell speaks at national and international

15   coaching symposia. Among others, he has been a featured speaker with the American Swim Coaches

16   Association, Australian Coaches Association, Canadian Coaches Association, Japanese Coaches

17   Association, North American Soccer Association, United States Olympic Sports Medicine Symposium,

18   National High School Coaches Association, and British Swim Coaches Association.

19              12.      Dr. Bell has also enjoyed success as an athlete and coach. He is a four-time collegiate

20   All-American swimmer, holds numerous world and national masters swim records, and has coached

21   U.S. national, university, collegiate, high school, and club swimming teams.

22              13.      Further, Dr. Bell has authored and had published 10 books and over 80 articles relating to

23   sports psychology and sports performance. He also has been a regular columnist for national swimming

24   publications such as Swimmers, Swimmers Coach, SwimSwam, and Swim Texas Magazine, and is a

25   periodic contributor to Austin Fit Magazine.

26
27

28
30
                                                               2
31 COMPLAINT – JURY TRIAL DEMANDED
               Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 4 of 10




 1   B.      Dr. Bell’s Original Literary Work, Winning Isn’t Normal

 2           14.    In 1981, Dr. Bell wrote the book entitled Winning Isn’t Normal (“Winning Isn’t Normal”

 3   or the “Infringed Work”), which was first published in 1982. The book has enjoyed substantial acclaim,

 4   distribution, and publicity. Dr. Bell is the sole author of this work and continues to own all rights in the

 5   work.

 6           15.    Dr. Bell holds a copyright registration for the Infringed Work. A copyright registration

 7   certificate for Winning Isn’t Normal was issued to Dr. Bell by the United States Copyright Office on or

 8   about September 21, 1989, with the registration number TX-0002-6726-44. A true and correct copy of

 9   the Certificate of Registration is attached hereto as Exhibit A.

10           16.    Since Dr. Bell authored and published the Infringed Work, Winning Isn’t Normal, he has

11   and continues to promote, distribute, offer for sale, and sell numerous copies of the work. Currently,

12   among others, Dr. Bell offers Winning Isn’t Normal for sale through Amazon.com and the website

13   keelpublications.com.

14           17.    Dr. Bell has made and continues to make meaningful efforts to create a market for

15   Winning Isn’t Normal and to protect and enjoy the rights afforded to him under the Copyright Act.

16   Importantly, as part of these efforts, Dr. Bell creates, markets, and sells works derivative of the Infringed

17   Work, such as posters and t-shirts that display a particular passage from Winning Isn’t Normal (the

18   “WIN Passage”). The WIN Passage is viewed by Dr. Bell and others as the heart of Dr. Bell’s literary

19   work Winning Isn’t Normal. A true and correct copy of the WIN Passage is attached as Exhibit B.

20           18.    Dr. Bell owns the domain winningisntnormal.com, which points to the

21   keelpublications.com website where Dr. Bell offers the Infringed Work Winning Isn’t Normal and

22   derivative works for sale.

23           19.    Due to the popularity of his original work Winning Isn’t Normal, Dr. Bell has been able

24   to increase his international recognition as an authority in sports psychology and sports performance and

25   has been asked to speak at conferences, symposia, and other engagements as a result.

26           20.    Dr. Bell has offered and continues to offer licenses at fair and reasonable rates to others

27   who wish to publish or otherwise use the popular WIN Passage on the internet or in traditional

28   publishing mediums.
30
                                                           3
31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 5 of 10




 1           21.     Dr. Bell has taken due care to provide notice of his copyright in Winning Isn’t Normal.

 2   Dr. Bell has included pertinent copyright notices on physical and electronic copies of Winning Isn’t

 3   Normal and derivative works, provides pertinent copyright notices on Amazon.com and

 4   keelpublications.com, and includes a conspicuous copyright watermark on digital images of derivative

 5   works (such as posters) or excerpts that he posts online or otherwise distributes. Dr. Bell also includes

 6   information on keelpublications.com regarding how to contact Dr. Bell about obtaining permission to

 7   use the WIN Passage or other portions of Winning Isn’t Normal.

 8           22.     Because of Dr. Bell’s commercial efforts, Dr. Bell enjoys trademark protection in the

 9   word mark WINNING ISN’T NORMAL, which he uses in connection with various goods and services,

10   including his Winning Isn’t Normal® series of books, of which Winning Isn’t Normal is part. The

11   United States Patent and Trademark Office issued a trademark registration to Dr. Bell for WINNING

12   ISN’T NORMAL for printed matter on November 4, 2014, with a registration number of 4630749. A

13   copy of the trademark registration is attached as Exhibit C.

14           23.     Pursuant to Section 33(b) of the Lanham Act, registration of the WINNING ISN’T

15   NORMAL® mark is conclusive evidence of the validity of the registered mark and of Dr. Bell’s right to

16   use the registered mark in commerce in connection with the goods or services specified in the

17   registration.

18           24.     As a result of the unique and distinctive nature of Dr. Bell’s WINNING ISN’T

19   NORMAL® mark and his continued commercial use of the mark, “Winning Isn’t Normal” has become

20   widely associated with Dr. Bell and his printed material and related goods and services. The WINNING

21   ISN’T NORMAL® mark is indicative to consumers that printed material and related items bearing the

22   WINNING ISN’T NORMAL® mark originate from or are affiliated with, sponsored, or approved by

23   Dr. Bell.

24   C.      Defendants’ Infringement of Dr. Bell’s Work

25           25.     Stanford University is a private university located in Stanford, California.

26           26.     Kevin Blue, at the time of the infringement in November of 2015, was employed by

27   Stanford University as a senior associate athletic director and as an adjunct professor. Mr. Blue

28   maintains a Twitter page at https://twitter.com/kevinablue, which Mr. Blue used in furtherance of his
30
                                                           4
31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 6 of 10




 1   employment at Stanford and for the benefit of the University. On or about November 1, 2015, Mr. Blue

 2   posted a textual representation of the WIN Passage on his Twitter page that is nearly identical to

 3   Plaintiff’s WIN Passage with only minor modifications of text and formatting. A copy of the WIN

 4   Passage as posted by Mr. Blue is attached as Exhibit D. At least as late as June 22, 2016, Mr. Blue’s

 5   posting of the WIN Passage remained on his Twitter page.

 6           27.     This publication was made without authorization from Dr. Bell and without attribution to

 7   Dr. Bell.

 8           28.     Defendants did not contact Dr. Bell to request permission to use Dr. Bell’s copyrighted

 9   work.

10           29.     Upon information and belief, Mr. Blue has over 2,400 Twitter followers. Due to the

11   globally accessible nature of the Internet, the post was accessible by users across the world.

12           30.     Dr. Bell sent cease and desist letters to Stanford on July 15, 2016, and September 26,

13   2016. Defendants have refused to admit liability or engage in meaningful settlement negotiations.

14
                                         FIRST CAUSE OF ACTION
15                                      COPYRIGHT INFRINGEMENT
16                                         (Against All Defendants)

17
             31.     The allegations of paragraphs 1-30 are incorporated as though fully set forth herein.
18
             32.     Plaintiff owns a valid copyright in the Infringed Work.
19
             33.     Defendants have, without authorization, copied one or more of the constituent elements
20
     of the Infringed Work that are original.
21
             34.     Defendants copied the heart of the Infringed Work almost verbatim, rendering the
22
     offending works substantially similar to and/or functionally identical to the Infringed Work.
23
             35.     Defendants’ copying of the Infringed Work was done willfully and intentionally in
24
     violation of federal copyright law, with knowledge that an agreement had not been reached with Plaintiff
25
     regarding such copying, and with knowledge that neither a license nor an assignment had been granted
26
     to Defendants allowing them to copy or use the Infringed Work.
27

28
30
                                                          5
31 COMPLAINT – JURY TRIAL DEMANDED
               Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 7 of 10




 1           36.     Defendants have, without authorization, publicly displayed one or more of the constituent

 2   elements of the Infringed Work that are original.

 3           37.     Defendants’ public display of the heart of the Infringed Work was done willfully and

 4   intentionally in violation of federal copyright law, with knowledge that an agreement had not been

 5   reached with Plaintiff regarding such public display, and with knowledge that neither a license nor an

 6   assignment had been granted to Defendants allowing them to publicly display the Infringed Work.

 7           38.     By so copying and publicly displaying the Infringed Work, Defendants have willfully

 8   infringed Plaintiff’s copyrights therein, for which infringement Plaintiff is entitled to injunctive relief

 9   and to recover damages in the form of either Defendants’ actual profits attributable to the infringements

10   or, in the alternative and at Plaintiff’s election, statutory damages. Defendants should also be required

11   to pay Plaintiff’s attorneys’ fees, as authorized by law, associated with its copyright infringement.

12

13                                        SECOND CAUSE OF ACTION
14                                       TRADEMARK INFRINGEMENT
                                            (Against All Defendants)
15

16           39.     Plaintiff incorporates and re-alleges every allegation in Paragraphs 1-38 as if set forth

17   fully herein.

18           40.     As a cause of action and ground for relief, Plaintiff alleges that Defendants have engaged

19   in trademark infringement under Section 32(1) of the Lanham Act, 15 U.S.C. Section 1114(1).

20           41.     The WINNING ISN’T NORMAL trademark is federally registered for use in relation to

21   the following goods: “Printed matter, namely, non-fiction publication ns, namely, books, booklets,

22   pamphlets, articles, manuals and posters in the field of sports, fitness, and competitive performance and

23   psychology.” See the attached trademark registration at Exhibit C.

24           42.     The Defendants included Plaintiff’s trademark in the publication and post discussed

25   herein. The Defendants used Plaintiff’s trademark without the Plaintiff’s knowledge or permission and

26   without attribution to Plaintiff.

27           43.     The publication and post lacked Plaintiff’s name, and some readers are likely to be

28   confused so as to infer that the text shown in the post was originated by the Defendants, rather than by
30
                                                            6
31 COMPLAINT – JURY TRIAL DEMANDED
                  Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 8 of 10




 1   Plaintiff, and/or that the infringing publication and post were affiliated with, sponsored, or approved by

 2   Plaintiff.

 3           44.      Defendants have infringed Plaintiff’s right to be identified and distinguished from others

 4   through use of the trademark.

 5           45.      Defendants’ willful and deliberate acts described above have caused injury and damages

 6   to Plaintiff and have caused injury to Plaintiff’s goodwill.

 7           46.      As a direct and proximate result of said infringement by Defendants, Plaintiff is entitled

 8   to damages in an amount to be proven at trial.

 9           47.      Defendants have infringed Plaintiff’s registered trademark, and therefore Plaintiff is

10   entitled to costs of suit pursuant to the Lanham Act at 15 U.S.C. § 1117. This is also an exceptional case

11   under the Lanham Act in which attorney fees should be awarded to Plaintiff.

12

13                                                ATTORNEY FEES

14           48.      Because of Defendants’ willful and intention infringement of Plaintiff’s copyrights,

15   Plaintiff has been required to retain the services of attorneys to protect his rights and interests. Based

16   upon the foregoing, Plaintiff respectfully requests that this Court award costs of court and reasonable

17   attorneys’ fees as part of the requested relief, pursuant to 17 U.S.C. § 505.

18           49.      Plaintiff is also entitled to recover attorney fees for trademark infringement, because this

19   is an exceptional case under the Lanham Act.

20

21                                                        PRAYER

22           WHEREFORE, Plaintiff requests the following relief:

23           1.       That the Court issue an injunction prohibiting Defendants and those acting in concert

24   with them from:

25                    a)     Infringing Plaintiff’s federal trademark registration;

26                    b)     Copying, using, or publicly displaying the Infringed Work or constituent elements

27                           thereof that are original;

28
30
                                                            7
31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 9 of 10




 1                    c)     Creating any derivative works based on the Infringed Work (either individually or

 2                           with a third party) without first obtaining a license or assignment from Plaintiff

 3                           that allows Defendant to do so; and

 4                    d)     Otherwise infringing the rights of Plaintiff with respect to the Infringed Work and

 5                           Plaintiff’s trademark.

 6          2.        A judgment awarding damages to Plaintiff based on each of the claims asserted herein,

 7   including actual, consequential, incidental, and all other types of damages authorized by law necessary

 8   to make Plaintiff whole under applicable law;

 9          3.        Actual damages, profits, and/or statutory damages based on copyright infringement;

10          4.        Actual damages, profits, and/or statutory damages based on trademark infringement;

11          5.        That an accounting be directed to determine the profits of Defendants resulting from their

12   activities and that such profits be paid over to Plaintiff, increased as the Court finds to be just under the

13   circumstances;

14          6.        Reasonable and necessary attorney fees pursuant to 17 U.S.C. § 505, the Lanham Act,

15   and other law;

16          7.        The injunctive relief and all necessary findings requested herein;

17          8.        Pre-judgment and post-judgment interest at the highest rate allowed by law;

18          9.        Costs of bringing this claim; and

19          10.       Such other relief at law or in equity to which Plaintiff shows himself justly entitled.

20                                         DEMAND FOR JURY TRIAL

21          Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so triable.

22

23   Dated: March 11, 2019                            Respectfully Submitted,
                                                      MICLEAN GLEASON LLP
24

25
                                                      By: ___/s/ David J. Miclean__________
26                                                           David J. Miclean
                                                             Carmen M. Aviles
27                                                           Danielle Mihalkanin
                                                             Attorneys for Plaintiff Keith F. Bell, Ph.D.
28
30
                                                             8
31 COMPLAINT – JURY TRIAL DEMANDED
             Case 5:19-cv-01305-VKD Document 1 Filed 03/11/19 Page 10 of 10




 1
     Dated: March 11, 2019               Respectfully Submitted,
 2                                       THE LAW OFFICE OF JOSHUA G. JONES
 3

 4                                       By: ___/s/ Joshua G. Jones__________
                                                Joshua J. Jones
 5                                              Attorneys for Plaintiff Keith F. Bell, Ph.D.
 6
     Dated: March 11, 2019               Respectfully Submitted,
 7                                       LAW OFFICES OF C. ASHLEY CALLAHAN, P.C.
 8

 9                                       By: ___/s/ C. Ashley Callahan________
                                                C. Ashley Callahan
10                                              Attorneys for Plaintiff Keith F. Bell, Ph.D.

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
30
                                                9
31 COMPLAINT – JURY TRIAL DEMANDED
